Exhibit 10.26
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
pursuant to the
HORSEHEAD HOLDING CORP. EXECUTIVE LONG TERM INCENTIVE PLAN
* * * * *
Participant:
Grant Date:
Number of Restricted Stock Units granted:
* * * * *
          THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between Horsehead Holding Corp., a
company organized in the State of Delaware (the “Company”), and the Participant
specified above, pursuant to the Horsehead Holding Corp. Amended and Restated
2006 Long-Term Equity Incentive Plan, as in effect and as amended from time to
time (the “Plan”).
          WHEREAS, it has been determined by the Committee that it is in the
best interests of the Company to grant the Restricted Stock Units provided
herein to the Participant, in anticipation of the receipt of future services by
the Participant.
          NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
     1. Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein. Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan. The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content. In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
     2. Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Restricted
Stock Units specified above. Except as otherwise provided by Section 16 of the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the

 



--------------------------------------------------------------------------------



 



Company for any reason. Subject to Section 5, the Participant shall not have the
rights of a stockholder in respect of the shares of Common Stock underlying this
Award until such Common Stock is delivered to the Participant in accordance with
Section 4.
     3. Vesting.
          3.1. General. Subject to Section [     ] and Section [     ], the
Restricted Stock Units subject to this grant shall become vested and deliverable
as follows: [               ]
          3.2. Effect of Employment Termination. Subject to Section [     ] and
Section [     ], if the Participant’s employment with the Company and its
Subsidiaries terminates for any reason prior to the full vesting of all or any
portion of the Restricted Stock Units subject to this grant, such unvested
Restricted Stock Units shall immediately be cancelled and the Participant (and
the Participant’s estate, designated beneficiary or other legal representative)
shall forfeit any rights or interests in and with respect to any such unvested
Restricted Stock Units.
          3.3. Certain Transactions. If the Participant’s employer ceases to be
an Affiliate or Subsidiary of the Company, that event shall be deemed to
constitute a termination of employment under Section 3.2 above.
     4. Delivery of Common Stock.
          4.1. Settlement. Subject to the terms of the Plan, if the Restricted
Stock Units awarded by this Agreement become vested, the Company shall promptly
distribute to the Participant the number of shares of Common Stock equal to the
number of Restricted Stock Units that so vested; provided that (i) prior to a
Change in Control the Company may convert each Restricted Stock Unit into a
right to receive an amount of cash equal to the consideration paid for a share
of Common Stock in connection with such Change in Control, in which case such
cash shall vest and be paid in accordance with the applicable provisions of this
Agreement and (ii) to the extent required by Section 409A of the Code, delivery
of shares of Common Stock or cash upon a Participant’s “separation from
service”, within the meaning of Treas. Reg. § 1.409A-1 shall be deferred until
the six month anniversary of such separation from service. In connection with
the delivery of the shares of Common Stock pursuant to this Agreement, the
Participant agrees to execute any documents reasonably requested by the Company.
          4.2. Deferrals. If permitted by the Company, the Participant may
elect, in accordance with written plans or procedures adopted by the Company
from time to time, to defer the distribution of all or any portion of the shares
of Common Stock that would otherwise be distributed to the Participant hereunder
(“Deferred Shares”). Upon the vesting of Restricted Stock Units that have been
so deferred, the applicable number of Deferred Shares shall be credited to a
bookkeeping account established on the Participant’s behalf (the “Account”).
Subject to Section 5, the number of shares of Common Stock equal to the number
of Deferred Shares credited to the Participant’s Account shall be distributed to
the Participant in accordance with written plans or procedures adopted by the
Company from time to time.
     5. Dividends and Other Distributions. Participants holding Restricted Stock
Units shall be entitled to receive all dividends and other distributions paid
with respect to shares of Common Stock, provided that any such dividends or
other distributions will be held by the

2



--------------------------------------------------------------------------------



 



Company on the Participant’s behalf subject to the same vesting requirements as
the underlying Restricted Stock Unit and shall be paid at the time the Common
Stock is delivered pursuant to Section 4.
     6. Restrictive Covenants. The Participant agrees to abide by the covenants
and agreements set forth in Annex A hereto and incorporated by reference herein,
and acknowledges that the Restricted Stock Units being granted herein
constitutes adequate and sufficient consideration in support of such covenants
and agreements.
     7. Withholding. The Participant may direct the Company to withhold from
delivery hereunder in satisfaction of applicable tax withholding obligations
shares of Common Stock having an aggregate fair market value equal to the
minimum amount of federal, state and local income and payroll taxes required to
be withheld in respect of this Award.
     8. Entire Agreement; Amendment. This Agreement, together with the Plan
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
     9. Acknowledgment of Participant. The grant of this award does not entitle
the Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. Participant understands and accepts that
the benefits granted under the Plan and this Agreement are entirely at the
discretion of the Company.
     10.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
     11. Compliance with Laws. The issuance of the shares of Common Stock
pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any federal and state securities laws, rules and
regulations (including, without limitation, the provisions of the Act, the
Exchange Act and the respective rules and regulations promulgated thereunder)
and any other law or regulation applicable thereto. The Company shall not be
obligated to issue any of the shares of Common Stock pursuant to this Agreement
if such issuance would violate any such requirements.
     12. Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and the Participant has hereunto set
his/her hand, all as of the Grant Date specified above.

                HORSEHEAD HOLDING CORP.
 
       
 
       
 
  By:    
 
       
 
      Name: ___________________________
 
      Title: ___________________________
 
       
 
            PARTICIPANT:
 
       
 
       
 
      Name: ___________________________
 
      Title: ___________________________

4



--------------------------------------------------------------------------------



 



ANNEX A
COVENANTS AND AGREEMENTS OF THE PARTICIPANT
     1. The Participant acknowledges the time and expense incurred by the
Company, its Subsidiaries and their respective affiliates (the “Company Group”)
in connection with developing proprietary and confidential information in
connection with the business and operations of the Company and its Subsidiaries.
The Participant agrees that the Participant will not, whether during the
Participant’s service as an employee of any member of the Company Group or at
any time thereafter, divulge, communicate, or use to the detriment of any of
member of the Company Group or any other person, firm or entity, confidential
information or trade secrets relating to any member of the Company Group,
including, without limitation, business strategies, operating plans, acquisition
strategies (including the identities of (and any other information concerning)
possible acquisition candidates), financial information, market analyses,
acquisition terms and conditions, personnel information, know-how, customer
lists and relationships, supplier lists and relationships, or other non-public
proprietary and confidential information relating to any member of the Company
Group. The foregoing confidentiality agreement shall not apply if the
communication (i) is required in the course of performing the Participant’s
duties as an employee of the Company or its Subsidiaries, (ii) is made with the
written consent of the Company’s Board of Directors, (iii) relates to
information that is or becomes generally known by the public other than as a
result of a breach hereof by the Participant, or (iv) is required by law or
judicial or administrative process.
     2. During the Participant’s service as an employee of the Company or its
Subsidiaries and for 24 months thereafter, the Participant shall not, to the
detriment of any member of the Company Group, directly or indirectly, for the
Participant or on behalf of any other person, firm or entity: (i) solicit, hire,
employ, engage, retain or enter into a business affiliation with any person who
at any time during the preceding 12 month period was an employee of, the Company
or any of its Subsidiaries, or (ii) encourage, induce or attempt to encourage or
induce any person who at any time during the preceding 12 month period was a
supplier or customer of the Company or any of its Subsidiaries to cease doing
business with the Company or any of its Subsidiaries or to decrease the amount
of business such supplier or customer does with the Company or any of its
Subsidiaries.
     3. During the Participant’s service as an employee of the Company or its
Subsidiaries and for 24 months thereafter (or for such longer period during
which the Participant receives severance from the Company) (as applicable, the
“Restricted Period”), the Participant shall not, directly or indirectly, engage
in, or serve as a principal, partner, joint venturer, member, manager, trustee,
agent, stockholder, director, officer or employee of, or advisor to, or in any
other capacity, or in any manner, own, control, manage, operate, or otherwise
participate, invest, or have any interest in, or be connected with, any person,
firm or entity that engages in any activity which competes directly or
indirectly with any business of the Company or its Subsidiaries (collectively,
the “Company Business”) anywhere in the United States of America or any other
country in which the Company Business was conducted or related sales were
effected during the two years preceding the Participant’s termination of
employment. THIS PARAGRAPH 3 WILL NOT APPLY AND WILL NOT BE ENFORCED BY THE
COMPANY WITH RESPECT TO POST-TERMINATION ACTIVITY BY PARTICIPANT THAT

5



--------------------------------------------------------------------------------



 



OCCURS IN CALIFORNIA OR IN ANY OTHER STATE IN WHICH THIS PROHIBITION IS NOT
ENFORCEABLE UNDER APPLICABLE LAW.
     4. Whether during or after the term of the Participant’s employment or
service, the Participant shall not disparage, defame or discredit any member of
the Company Group or engage in any activity which would have the effect of
disparaging, defaming or discrediting any member of the Company Group.
     5. The Participant acknowledges that the Participant’s service as an
employee of the Company or its Subsidiaries, as the case may be, and the
agreements herein are reasonable and necessary for the protection of the Company
Group and are an essential inducement to the Company’s grant of the Restricted
Stock Units. Accordingly, the Participant shall be bound by the provisions
hereof to the maximum extent permitted by law, it being the intent and spirit of
the parties that the foregoing shall be fully enforceable.
     6. In signing this Agreement, the Participants gives the Company assurance
that the Participant has carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on the
Participant under this Annex A. The Participant agrees that these restraints are
necessary for the reasonable and proper protection of the Company Group and
their trade secrets and confidential information and that each and every one of
the restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Participant from obtaining other suitable employment during
the period in which the Participant is bound by the restraints. the Participant
agrees that, before providing services, whether as an employee or consultant, to
any entity during the Restricted Period, the Participant will provide a copy of
this Annex A to such entity. The Participant further acknowledges that each of
these covenants has a unique, very substantial and immeasurable value to the
Company Group, that the Participant has sufficient assets and skills to provide
a livelihood while such covenants remain in force and that, as a result of the
foregoing, in the event that the Participant breaches such covenants, monetary
damages would be an insufficient remedy for the Company Group and equitable
enforcement of the covenant would be proper. The Participant therefore agrees
that each member of the Company Group, in addition to any other remedies
available to it, will be entitled to preliminary and permanent injunctive relief
against any breach by the Participant of any of those covenants, without the
necessity of showing actual monetary damages or the posting of a bond or other
security. The Participant and the Company further agrees that, in the event that
any provision of this Annex A is determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, that
provision will be deemed to be modified to permit its enforcement to the maximum
extent permitted by law. The Participant further covenants that the Participant
will not challenge the reasonableness or enforceability of any of the covenants
set forth in this Annex A.

6